EaiíIN, J. (Dissenting.) I concur with my associates, in thinking that the proceedings in the confirmation suit are not binding upon the appellees. I am unable to agree with them, however, upon the grounds of this conclusion. I can see no fraud in the proceeding for confirmation; none is charged to have been actively perpetrated by any device or means to deceive the court or any one interested. The complainant, in the confirmation suit, simply pursued what he supposed to be a statutory remedy applicable to his case. It was not his duty to advise the court that there were improvements on the land that he had not paid double value for. It was only his duty to refrain from any improper artifice to divert attention from the fact. The matter of unpaid improvements, if avoidable at all as a defense, and if the suit were a proper suit, was matter in defense. No personal notice of the suit to occupants of the land, nor to owners of the improvements was required. The statute may be an improvident one, but I perceive no fraud in the matter. It is simply an attempt of one to avail himself of what he supposed to be a statutory right. But I very seriously doubt whether the statute for the confirmation of tax titles, or the extraordinai’y proceedings. in rem for the purpose, have any application to donations. If not, they bind no one not served with notice. There were no provisions for donating lands when the confirmation act was passed on the third of November, 1836. It is confined to sales made by sheriffs and Auditors, or under orders of courts of record. (Rev. Statutes, ch. 149, sec. 1.) Donations are not sales. It is thus I come into concurrence with the court in holding that the appellants can derive no aid from the decree confirming their title. They must stand upon the original deed of donation. But this, as the court holds, and I think properly, conferred title in presentí. The failure to pay double value for the improvements was a condition subsequent, upon which title was to revert to the State, not a conditional limitation of the estate granted upon which the title was to go over to the owner of the improvements. He could only get title from the State by showing that he had not been paid, and obtaining an independent deed. Hanger’s title was wholly lost by forfeiture to the State, and vested in the State entirely. The State, as a matter of pure grace, imposed on the donee a trust to pay the owner double the value of his improvements at one time, from 1851 to 1879 ; it also gave said owner the right, on failure of the donee, to apply to the State and obtain a new donation ; not to be restored to his old title, for that was gone. This right is now taken away, as all matters of grace may be, and the State alone could enforce the forfeiture ; she has not done so, and the title remains in the donee. But I think the trust remains with it, still adhering. I do not think it was the intention of the Legislature to absolve the donee from that duty, and thus enable him to take advantage of his own wrong. I think one who takes land with these conditions, assumes such a trust as a charge upon the land itself. There is certainly quite as much reason to suppose that, as that a purchaser assumes a trust to pay purchase money. In this view I do not concur in the special directions for a decree now made. The Chancellor, treating the confirmation of the donation as a nullity, should have nevertheless ratified the title of the donee, but should have decreed and enforced a lien upon it for double value of improvements existing at the time of donation. If not paid be should have ordered a sale for payment, and thus have closed the matter by-leaving a title in some one which would enable the owner of the land to take and enjoy it. Hanger and his successors have no title at all, and have not had since the original forfeiture for taxes, if that forfeiture were legal. If the right of the appellants to prosecute their ejectment depends upon the payment now of the double value of improvements, they may not find it convenient or possible to do so, and the case will close with a forfeiture in effect not in favor of the State, but in favor of Hanger or those succeeding to his title. This would be either to convert the condition of forfeiture into a limitation over, for which the statute affords no warrant, or it would present the anomalous case of one having no shadow of title, left in the undisturbed enjoyment of property against all the world. I think a court of chancery can do better than that, and close everything by the declaration and enforcement of a trust, thus leaving all loose ends neatly tied. I think, too, this court ought not to find the value of the improvements upon the evidence in the transcript. There is not enough to act ou. Peter Hanger, speaking of his own property, and from memory, after a long time, says they were worth from three to five hundred dollars. That is all. I think this evidence’ too vague. The court splits the difference, and fixes the value at $400. That is, a man makes a wide and quite slashing margin of possible value, and it is taken as just half true. We can not say that the witness, if called to be more definite, would have said the improvements were worth about $400. Indeed, there was no finding at all as to value below. The value did not come into.litigation. The cause was decided upon points independent of value. This was all erroneous, but not irreparable. The case should be remanded, with directions to the Chancellor to do now what he before considered immaterial to be done ; that is, find the value of the improvements. "We are not compelled here to guess at the value, and I respectfully submit we can not do that equitably. •The rule that we will remand a case for new proofs is quite proper with regard to proofs or issues made determining rights, and upon which there have been findings, but has no proper application to such proofs as are necessary to equitable adjustment on principles here first directed to be applied. In other words, the rule does not prevent the remanding of this case for all proper references to a Master below, or for the determination of values by the Chancellor, if he should conclude a Master not to be necessary. I think the decree should be reversed and the cause remanded, with directions to the Chancellor to ascertain the value of the improvements at the time of the donation, either by reference or by himself taking the account, with such aids as he may use in accordance with equity practice, and to declare and enforce by the usual methods-a lien for double that value, with interest. I have not alluded to claims under the recent betterment act, as that was not in force pending the litigation. If the appellees have rights under that, I see no objection to allowing them to be brought in by supplemental bill after remand of the cause, so that the whole controversy may be determined in chancery.